Filed 5/12/21 P. v. Griffin CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077006

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD281192)

 MAURICE LAMAR GRIFFIN,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Sharon B. Majors-Lewis, Judge. Affirmed.
         Christine M. Aros, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Michael P.
Pulos and Joseph C. Anagnos, Deputy Attorneys General, for Plaintiff and
Respondent.
                                        I.
                               INTRODUCTION
      A jury found Maurice Lamar Griffin guilty of one count of burglary
(count 1; § 459)1 and found true the special allegation that the burglary was
of an inhabited dwelling house (§ 460, subd. (a)). The jury also found Griffin
guilty of one count of petty theft (§ 484), a lesser included offense of the
charged offense of grand theft of personal property (count 2). Following the
jury’s return of its verdicts, the trial court found true allegations that Griffin
suffered a prior conviction that was a strike (§§ 667, subds. (b)–(i), 1170.12, &
668) and a serious felony (§ 667, subd. (a)), and that he was out on bail at the
time of the current offenses (§ 12022.1, subd. (b)).
       The trial court sentenced Griffin to a total of ten years in prison,
consisting of the middle term of four years for the burglary conviction,
doubled due to the strike prior, and a consecutive two years for the on-bail
enhancement. The court imposed a concurrent term of 365 days in the

custody of the sheriff on count 2.2
      On appeal, Griffin claims that there is insufficient evidence in the
record to support the jury’s true finding that the burglary he committed was
of an inhabited dwelling house (§ 460, subd. (a)). Griffin also claims that the
trial court abused its discretion in declining to dismiss his strike prior and in
sentencing him to the middle term on the burglary count.


1     Unless otherwise specified, all subsequent statutory references are to
the Penal Code.

2     At sentencing, the People conceded that the prior conviction had been
reduced to a misdemeanor and could not serve as the basis of a serious felony
enhancement. (See People v. Park (2013) 56 Cal.4th 782, 795.) However, the
conviction remained a strike for purposes of the Three Strikes law. (See
§§ 667, subd. (d)(1), 1170.12; Park, supra, at p. 794.)
                                         2
      We affirm the judgment.
                                        II.
                          FACTUAL BACKGROUND
      Griffin drove his car into the garage of St. Paul’s Villa (St. Paul’s), a
senior living facility that houses approximately 140 residents. A gate to the
garage was normally kept shut. However, on the day of the offenses, the gate
was open because a resident was moving into the residence.
      The garage was on the ground floor of the building. Residences were
located on the two floors above the garage; the residences and the garage
shared the same walls.
      According to the facilities operations manager for St. Paul’s Senior
Services, “some employees” and “a few” residents parked their vehicles in the
garage. Furniture was also stored in the garage and residents occasionally
left items, such as walkers and wheelchairs, in the garage when moving out.
      On the day of the offenses, Griffin entered the garage, drove to the end
of the garage, backed up, and parked next to a maintenance room located

inside the garage.3 The door to the maintenance room was open, and a light
was on inside. Jesus F. (Jesus), a maintenance technician, had recently
stepped away from the room, leaving behind tools. The room contained a mix
of tools, some owned by St. Paul’s and some owned by employees, including
Jesus.
      After parking his car in the garage, Griffin got out the car, leaving the
driver’s door open. Griffin then entered the maintenance room and came out.
He proceeded to walk around the parking garage, return to his vehicle, open
the rear passenger door, and walk back into the maintenance room. After


3   We base our description of Griffin’s acts on a police officer’s testimony
summarizing a surveillance video that was shown to the jury.
                                        3
several minutes, Griffin came out with two bags of tools and put the bags on
the back seat of his car. Griffin then drove away, taking the tools.
                                       III.
                                 DISCUSSION

A. There is sufficient evidence in the record to support the jury’s true finding
   that Griffin committed a burglary of an inhabited dwelling house (§ 460,
   subd. (a))

      Griffin claims that there is insufficient evidence in the record to
support the jury’s true finding that he committed a burglary of an inhabited
dwelling house (§ 460, subd. (a)). Specifically, Griffin contends that the
garage at St. Paul’s cannot be considered an inhabited dwelling house.
      1. Governing law
            a. The law governing review of sufficiency claims
      Griffin’s argument is premised in part on undisputed evidence, i.e.,
evidence pertaining to the structure of the senior living facility and evidence
pertaining to Griffin’s acts during the offense. To the extent that Griffin’s
claim is premised on such undisputed evidence, we review Griffin’s argument
as to the legal sufficiency of that evidence to sustain the jury’s true finding de
novo. (See People v. Villalobos (2006) 145 Cal.App.4th 310, 316, fn. 3 [“The
legal sufficiency of undisputed evidence to support a conviction is a question
of law which we review de novo”].)
      Griffin also argues that “there was no substantial evidence regarding
the residents’ use of the garage.” In evaluating this contention, we apply the
ordinary substantial evidence standard of review. “[T]he relevant question is
whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements
of the crime beyond a reasonable doubt.” (Jackson v. Virginia (1979) 443 U.S.
307, 319.) “[T]he court must review the whole record in the light most
                                        4
favorable to the judgment below to determine whether it discloses substantial
evidence—that is, evidence which is reasonable, credible, and of solid value—
such that a reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt.” (People v. Johnson (1980) 26 Cal.3d 557, 578.)
            b. Substantive law
                   i. Statutory law
      Section 459 provides in relevant part:
         “Every person who enters any house, room, apartment,
         tenement, shop, warehouse, store, mill, barn, stable,
         outhouse or other building . . . with intent to commit grand
         or petit larceny or any felony is guilty of burglary.”

      Section 460, subdivision (a) provides in relevant part:
         “Every burglary of an inhabited dwelling house . . . is
         burglary of the first degree.”

                   ii. Case law
      “A conviction for first degree burglary . . . requires ‘entry’ of an
‘inhabited dwelling house’ with the intent to commit a felony. (§§ 459, 460.)”
(People v. Thorn (2009) 176 Cal.App.4th 255, 261 (Thorn).) “ ‘[T]he term
“inhabited dwelling house” means a “structure where people ordinarily live
and which is currently being used for dwelling purposes. [Citation.] A place
is an inhabited dwelling if a person with possessory rights uses the place as
sleeping quarters intending to continue doing so in the future.” (Citations.)’
[Citation.] Courts have broadly interpreted the term ‘inhabited dwelling
house’ to include a variety of structures and places . . . in order to effect the
legislative purpose of the burglary statutes—‘to protect the peaceful
occupation of one’s residence’ against intrusion and violence.” (Ibid.)
      “In determining whether the defendant has burglarized an inhabited
dwelling house, ‘[t]he question is not whether the specific area is used for

                                         5
sleeping or everyday living, but whether the area is functionally
interconnected to and immediately contiguous to the residence, which is used
for sleeping or everyday living.’ (People v. Rodriguez (2000) 77 Cal.App.4th
1101, 1110.) ‘ “ ‘ “Functionally interconnected” means used in related or
complementary ways. “Contiguous” means adjacent, adjoining, nearby or
close.’ ” ’ ” (In re M.A. (2012) 209 Cal.App.4th 317, 323–324.)
      “[C]ourts have concluded in several cases that garage- or carport-type
structures not normally considered part of the living space are nevertheless
functionally connected to the dwelling for purposes of the burglary statutes.
(See, e.g., In re Edwardo V. (1999) 70 Cal.App.4th 591, 594–595 [attached
garage at rear of duplex shared by tenants, not accessible from either duplex
and entered only through an exterior door, was functionally interconnected to
duplex]; People v. Ingram (1995) 40 Cal.App.4th 1397, 1402, 1404, overruled
on other grounds in People v. Dotson (1997) 16 Cal.4th 547, 560 [garage was
functionally connected to residence where it was used for storing garden tools
and equipment, and shared roof with residence but was not directly
connected to it]; People v. Zelaya (1987) 194 Cal.App.3d 73, 75–76 [storage
rooms in basement area under apartment house were functionally connected
to the building’s living quarters].)” (Thorn, supra, 176 Cal.App.4th at p. 262.)
      2. Application
      The People presented substantial evidence from which the jury could
have found that Griffin entered St. Paul’s garage with the intent to steal.
Specifically, the People presented evidence that Griffin parked his car in the
garage, got out of the car, opened a door of the car, took items from a
maintenance room located in the garage, and placed them inside his parked
car. (See pt. II, ante.) From this evidence, the jury could have found that
Griffin entered the garage with the intent to steal. Griffin does not argue to
the contrary.
                                       6
      Instead, Griffin argues that the garage is not part of an inhabited
dwelling house. In considering whether the garage is “ ‘functionally
interconnected to and immediately contiguous to the residence,’ ” (In re M.A.,
supra, 209 Cal.App.4th at pp. 323–324),4 we observe that Griffin concedes
that the garage is “ ‘under the same roof’ and immediately contiguous to the
memory care floor where senior care residents lived.” Thus, the garage
satisfies the “immediately contiguous,” component of the test for determining
whether a structure is part of an inhabited dwelling house set out in In re
M.A., supra, at pages 323–324.5
      Griffin appears to argue, however, that the garage is not “functionally
interconnected” (In re M.A., supra, 209 Cal.App.4th at pp. 323–324) to the
residential portion of St. Paul’s. In an apparent attempt to distinguish the
numerous cases in which courts have concluded that garages are considered
to be part of an inhabited dwelling house for purposes of the burglary
statutes (see Thorn, supra, 176 Cal.App.4th at p. 262 [citing case law]),
Griffin contends that “there was no substantial evidence regarding the
residents’ use of the garage.” We disagree.



4     It is clear that a senior living facility that houses 140 residents, such as
St. Paul’s, constitutes an inhabited dwelling house. (Thorn, supra,
176 Cal.App.4th at p. 261 [defining inhabited dwelling house as “ ‘ “structure
where people ordinarily live and which is currently being used for dwelling
purposes” ’ ”].) Griffin presents no argument to the contrary.

5     Griffin states that “it is worth noting that none of the residents’ living
quarters were directly accessible from either the maintenance room or the
garage.” Case law is clear that direct access from the house to the garage is
not required in order for a garage to be considered part of an inhabited
dwelling house. (See, e.g., In re Edwardo V., supra, 70 Cal.App.4th at
pp. 594–595.)

                                        7
      The facilities operations manager testified that a “few residents who
are independent living park their vehicles” in their garage. In addition, while
Griffin argues that there was “no evidence any of the residents kept any
personal property inside of the garage that would be at risk in a burglary,”
the vehicles of the residents who were parked in the garage constitute such
property. In addition, the facilities operations manager testified that
furniture is occasionally stored in the garage6 and that other personal
property is occasionally left in the garage, including walkers and wheelchairs,
when a resident moves out of the facility. Thus, even assuming that evidence
of residents’ use of the garage is required to demonstrate functional
interconnectedness,7 the People presented substantial evidence of such use.
In short, like the garages at issue discussed in the case law cited in Thorn,
St. Paul’s garage is “functionally connected” to an inhabited dwelling house.
      Griffin cites no case law that would support a contrary determination.
In the case on which Griffin relies most heavily, People v. Woods (1998)
65 Cal.App.4th 345 (Woods), the Court of Appeal concluded that a laundry
facility within an apartment complex was part of an inhabited dwelling house
in affirming the defendant’s first-degree burglary conviction. Indeed, Woods
supports our determination that the garage at issue in this case is part of an
inhabited dwelling house.
      In Woods, the defendant argued that “the laundry room is not ‘an
integral part’ of any of the individual dwelling units in the complex and thus
is itself not an inhabited dwelling.” (Woods, supra, 65 Cal.App.4th at p. 349,


6     The manager did not testify whether the furniture belonged to
residents or the facility, but the jury could reasonably infer that the furniture
was used by residents.

7     The manager testified that “some employees” parked in the garage.
                                        8
italics added.) The Woods court rejected this argument, reasoning that “the
relationship of the laundry room to the complex itself is the proper focus of
inquiry,” and concluded that “[b]ased on the evidence of the physical
placement of the laundry room within the complex and the fact it was used by
tenants to do their laundry, a household chore, we find no error in the court’s
implied finding this room was an integral part of the complex, and thus an
inhabited dwelling.” (Ibid., italics added.) Similarly, in this case, the
physical location of the parking garage, combined with evidence that some
residents and staff parked their cars in the garage supports the conclusion
that the garage is an integral part of St. Paul’s.
      The Woods court also rejected the defendant’s argument that the
“ ‘philosophical rationale’ ” behind the first-degree burglary statutes (Woods,
supra, 65 Cal.App.4th at p. 350)—i.e. heightened protection for inhabited
dwellings related to safety and privacy—did not support affirming his
conviction. The Woods court reasoned:
         “We cannot agree with Woods that the policy interests
         underlying the offense of residential burglary . . . are not
         implicated by his crime. As we explained, the residents of
         the apartment complex at issue could reasonably expect to
         be safe from unauthorized intrusion in the laundry room.
         Though tenants may not have ‘stored’ personal belongings
         in the laundry room, clothes being washed in the machines
         would certainly be personal property at risk in a burglary
         of the room. We conclude the safety and privacy
         expectations surrounding an inhabited dwelling house are
         present in the common area laundry room of the apartment
         complex Woods burgled here.” (Ibid.)

      Similarly, in this case, residents of St. Paul’s could reasonably expect to
be safe in their parking garage from unauthorized intrusion that might
endanger themselves and their vehicles.



                                        9
      We are not persuaded by Griffin’s efforts to argue that the maintenance
room was not an integral part of the building’s living quarters because no
evidence was presented about the residents’ use of the maintenance room.
The People presented evidence from which the jury could have found that
Griffin entered St. Paul’s garage with the intent to steal, and, for the reasons
discussed above, we conclude that the garage was part of an inhabited
dwelling house for purposes of the burglary statutes. (Thorn, supra,
176 Cal.App.4th at p. 262.) Thus, whether the maintenance room was used
by the residents is irrelevant.
      Accordingly, we conclude that there is substantial evidence to support
the jury’s true finding that Griffin committed a burglary of an inhabited
dwelling house within the meaning of section 460, subdivision (a).
B. The trial court did not abuse its discretion in declining to strike Griffin’s
   strike prior and in sentencing him to the middle term for his burglary
   conviction

      Griffin claims that the trial court abused its discretion in declining to
strike his strike prior and in sentencing him to the middle term for his
burglary conviction.
      1. Governing law and standard of review
      In deciding whether to dismiss a prior strike conviction allegation, the
trial court “must consider whether, in light of the nature and circumstances
of [the defendant’s] present felonies and prior serious and/or violent felony
convictions, and the particulars of his background, character, and prospects,
[he] may be deemed outside the [Three Strikes] scheme’s spirit, in whole or in
part, and hence should be treated as though he had not previously been
convicted of one or more serious and/or violent felonies.” (People v. Williams
(1998) 17 Cal.4th 148, 161.)



                                       10
      A trial court’s ruling on a motion to dismiss a prior strike conviction is
entitled to deference and the party challenging such a ruling has the burden
to “clearly show” that the ruling was irrational or arbitrary. (People v.
Superior Court (Alvarez) (1997) 14 Cal.4th 968, 977–978.)

      Pursuant to section 1170, subdivision (b),8 a trial court has discretion
to “choose an aggravated, middle, or lower determinate term based on its
consideration of mitigating and aggravating factors. [Citations.]” (People v.
Estrada (2020) 58 Cal.App.5th 839, 843.) We review such choice for an abuse
of discretion. (See People v. Sandoval (2007) 41 Cal.4th 825, 847.)




8     Section 1170, subdivision (b) provides:
         “When a judgment of imprisonment is to be imposed and
         the statute specifies three possible terms, the choice of the
         appropriate term shall rest within the sound discretion of
         the court. At least four days prior to the time set for
         imposition of judgment, either party or the victim, or the
         family of the victim if the victim is deceased, may submit a
         statement in aggravation or mitigation. In determining the
         appropriate term, the court may consider the record in the
         case, the probation officer’s report, other reports, including
         reports received pursuant to Section 1203.03, and
         statements in aggravation or mitigation submitted by the
         prosecution, the defendant, or the victim, or the family of
         the victim if the victim is deceased, and any further
         evidence introduced at the sentencing hearing. The court
         shall select the term which, in the court’s discretion, best
         serves the interests of justice. The court shall set forth on
         the record the reasons for imposing the term selected and
         the court may not impose an upper term by using the fact
         of any enhancement upon which sentence is imposed under
         any provision of law. A term of imprisonment shall not be
         specified if imposition of sentence is suspended.”

                                       11
      2. Factual and procedural background
            a. The probation report
      The probation officer filed a report that detailed Griffin’s lengthy
criminal history, including a 2005 conviction for battery with serious bodily
injury (§ 243, subd. (d)) with use of a deadly weapon and the infliction of
great bodily injury—the strike prior. The probation report described the
strike prior as stemming from an incident during which Griffin threw a large
glass tumbler at a bouncer outside of a bar, causing severe lacerations to the
victim’s neck. The report also indicated that, in 2009, the conviction was
expunged pursuant to section 1203.4.9
      In addition to the strike prior, Griffin’s has suffered numerous other
convictions and juvenile adjudications. As a juvenile, Griffin suffered
adjudications for battery, first degree burglary, and battery with serious
bodily injury. As an adult, Griffin was convicted of the following offenses: in
2000, vandalism and resisting an officer; in June 2001, driving with a blood
alcohol content of greater than .08 percent; in July 2001, resisting an officer;
in September 2001, presenting false identification to an officer; in October
2001, battery of a spouse or cohabitant; in 2002, driving with a license
suspended for DUI; in 2003, petty theft; in 2004, battery with serious bodily
injury; in October 2005, battery and, while out on bail, infliction of corporal
injury on a spouse or cohabitant; in 2011, vandalism; in July 2015, fighting or
challenging another person to fight in a public place; in October 2015,
insurance fraud; and in 2018, resisting an officer.




9     As noted in part I, ante, the conviction remained a strike pursuant to
the Three Strikes law.
                                       12
            b. The People’s sentencing memorandum
      The People filed a sentencing memorandum in which they requested
that the trial court impose a sentence of 14 years in prison, consisting of the
six-year upper term doubled, together with the imposition of the two year
out-on-bail enhancement. The People noted that Griffin had a “lengthy
criminal history,” including cases in which he engaged in violent conduct.
The People also argued that the court should not dismiss Griffin’s prior strike
given his serious criminal record and that the circumstances of the present
offense involved the burglary of a senior living facility. The People also
argued that the case presented several aggravating circumstances, including
that some of the victims of the current offense, the elderly residents of
St. Paul’s, were particularly vulnerable and that Griffin had engaged in
violent behavior in the past.
            c. The defense’s Romero motion and statement in mitigation
      Griffin filed a motion pursuant to People v. Superior Court (Romero)
(1996) 13 Cal.4th 497 (Romero) requesting that the court dismiss his prior
strike conviction. Griffin argued that punishment under the Three Strikes
law would be disproportionate to the severity of the current offense and that
the strike was remote in time. Griffin also argued that his prior criminal
record was related to abuse that he had suffered as a child, drug addiction,
and mental illness. Griffin also maintained that he had demonstrated his
ability to remain law abiding for long periods of time and that he had
demonstrated a willingness to try to rehabilitate himself. Griffin further
contended that he was suffering from a mental condition that reduced his
culpability for the crime, he had offered to make restitution to the victims of
the current offense, he took only a small amount of property, and he
expressed remorse for his conduct.


                                       13
      In his statement in mitigation, Griffin requested that the trial court
place him on formal probation. In addition to incorporating many of the
arguments that he made in his Romero motion, Griffin emphasized that the
current offense did not involve a traditional residential burglary in that he
did not place the elderly residents of the St Paul’s facility in “direct harm,”
and the manner by which he carried out the offense displayed a lack of
criminal sophistication.
      The defense supported its statement in mitigation with numerous
exhibits including a psychological evaluation, an e-mail from a substance
abuse counselor suggesting Griffin’s amenability to treatment, news articles
concerning Griffin’s adoption as an adult by his prior foster mother, various
letters of support from friends, and a letter from Griffin.
            d. The trial court’s ruling on the Romero motion and imposition
               of sentence

      At the sentencing hearing, the trial court indicated that it intended to
impose a ten-year prison sentence. The court reasoned in part:
         “It’s not a long-term case. It could theoretically be the
         upper term case. The reason why it wouldn’t go upper term
         is because I’m giving some -- some minimal consideration
         for his past.

         “But I’ll just tell you, Mr. [defense counsel], when I look at
         the whole record for your client —

         “And that’s looking at you, Mr. Griffin.

         “You’ve been prolific, and you’ve been very, very violent,
         and you’ve had a lot of people — especially the person who
         hunted you down, found you, and adopted you as an adult.
         There were people that loved you, but you have been — it
         seems to the Court that you manipulate things.



                                        14
         “You’ve had prior residential burglaries. You’ve had
         violence, your DV, you drag woman [sic] by the hair. You
         beat men in the face. You’ve — you really have no excuse
         considering the abilities that you have exhibited to make
         money. You’re charming. You’re not dumb, but you’ve
         chosen this other way to go and some of it can be excused
         by your horrible upbringing but most of it cannot because
         you just keep reoffending and reoffending. The drugs
         exacerbate it, but you got on that stand and acted like you
         really thought that was St. Vincent De Paul. It doesn’t -- it
         didn’t sound right to me. It seemed like what you were
         really doing was trying to figure out if you could get any
         further than the garage.

         “If — as soon as you pulled up in front of that room . . . you
         saw it was a work room. You left there, and then you kept
         going around. I think you were looking for doors. Thank
         goodness you couldn’t get in any door because this is [a]
         vulnerable population. Some people have Alzheimer[’]s.
         They have the doors on the locks so they can’t get out
         because they might go out and get hurt, but it was not a
         good thing that you went in there. I can’t believe that you
         didn’t realize that immediately and leave.

         “You wound up taking some things that really meant
         something to other people that couldn’t mean very much to
         you, but it’s a place. It’s a residence. It’s not your first
         residential burglary.”

      The court implicitly denied the Romero motion and sentenced Griffin to
a total of ten years in prison, consisting of the middle term of four years on
the burglary conviction, doubled due to the strike prior, and two additional
years for the on-bail enhancement (§ 12022.1, subd. (b)).
      3. Application
      First, Griffin’s lengthy criminal history supports the trial court’s
decision not to dismiss Griffin’s prior strike. While Griffin’s brief correctly
points out that his strike prior is remote and the underlying conviction had

                                        15
been expunged,10 the strike was premised on violent conduct, and Griffin
suffered numerous other convictions that involved violence. As Griffin
acknowledges, he “has a prior history of batteries and assaults.” While
Griffin also points out that he has performed successfully on probation in the
past, the probation report notes that he has been placed on probation 13
times prior to his commission of the current offenses. Thus, Griffin clearly
had not fully reformed himself, notwithstanding many attempts. In short, in
light of his criminal record, the trial court could have reasonably determined
that Griffin is a recidivist criminal whose record places him within the spirit
of the Three Strikes law. (See People v. Strong (2001) 87 Cal.App.4th 328,
338 [“Following Williams, supra, 17 Cal.4th 148, the overwhelming majority
of California appellate courts have reversed the dismissal of, or affirmed the
refusal to dismiss, a strike of those defendants with a long and continuous
criminal career”].)11
      With respect to the trial court’s decision to impose the midterm, Griffin
argues that there “were no aggravating factors,” related to the circumstances

10    Griffin acknowledges that the prior conviction “could still be used as a
strike for the purposes of his sentencing in this case.”

11     Griffin notes that, at the sentencing hearing, while the trial court
stated at one point that Griffin had “prior residential burglaries,” (italics
added) in fact he has suffered a single prior burglary adjudication, while a
juvenile. Even assuming that Griffin has not forfeited his claim of error
based on this statement, the trial court’s statement clearly does not
constitute reversible error. There is no reasonable probability that the court
would have imposed a different sentence if the court had been aware that
Griffin had suffered only a single prior juvenile burglary adjudication, given
the remainder of his criminal record. (See People v. Osband (1996) 13 Cal.4th
622, 730 [stating that it was “difficult to discern from the record” whether
trial court relied on improper factor in sentencing defendant but concluding
that “even if error occurred, there is no reasonable probability that a more
favorable sentence would have been imposed in the absence of the error”].)
                                      16
of the current offense. We disagree. While Griffin is correct that he did not
threaten violence, or take the property of an elderly resident, the trial court
reasonably determined that the vulnerable residents of the senior living
facility were put at risk by his conduct. (See Cal. Rules of Court, rule 4.421
[listing circumstances in aggravation, including “(3) The victim was
particularly vulnerable”].) Further, Griffin’s lengthy and, at times, violent
criminal record, clearly supports the imposition of the middle term. (See id.,
subd. (b)(1), (2) [listing circumstances in aggravation, including “The
defendant has engaged in violent conduct that indicates a serious danger to
society,” and (b)(2) “The defendant’s prior convictions as an adult or
sustained petitions in juvenile delinquency proceedings are numerous”].)
While Griffin’s prior history of abuse and mental illness are mitigating, given
his criminal history as well as the circumstances of the present offense, the
trial court did not abuse its discretion in imposing the middle term.
                                       IV.
                                DISPOSITION
      The judgment is affirmed.


                                                              AARON, J.

WE CONCUR:

HALLER, Acting P. J.

IRION, J.




                                       17